In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated September 8, 2004, which granted the defendants’ motion pursuant to CFLR 510 (3) to change the venue of the action from Kings County to Albany County.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendants’ motion to change the venue of this action from Kings County to Albany County for the convenience *335of material witnesses (see CPLR 510 [3]; Professional Veh. Leasing v Continuing Dev. Servs., 275 AD2d 313, 314 [2000]; Chimirri v Evergreen Am. Corp., 211 AD2d 743, 744 [1995]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173 [1995]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.